Case 2:19-cv-07962-RGK-MRW Document 14 Filed 03/06/20 Page 1 of 2 Page ID #:41



Amy L. B. Ginsburg (275805)
Kimmel & Silverman, P.C.
30 East Butler Pike
Ambler, PA 19002
Telephone: 215-540-8888
teamkimmel@creditlaw.com
Attorney for Plaintiff



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

TOMMIE DONALDSON,               §
                                §
           Plaintiff,           §          Civil Action No. 2:19-cv-07962 RGK-
                                §          MRW
           v.                   §
                                §
FULL CIRCLE FINANCIAL SERVICES, §
LLC,                            §
                                §
           Defendant.           §
                                §

                                NOTICE OF SETTLEMENT

       TO THE CLERK: NOTICE IS HEREBY GIVEN that the parties in the above-captioned

case have reached settlement.



                                       RESPECTFULLY SUBMITTED,

  DATED: 3-6-20
                                      By: /s/ Amy L. Bennecoff Ginsburg
                                          Amy L. Bennecoff Ginsburg, Esq.
                                          Kimmel & Silverman, P.C.
                                          30 E. Butler Avenue
                                          Ambler, PA 19002
                                          Tel: 215-540-8888
                                          Fax: 215-540-8817
                                          aginsburg@creditlaw.com

                                         Attorney for the Plaintiff
Case 2:19-cv-07962-RGK-MRW Document 14 Filed 03/06/20 Page 2 of 2 Page ID #:42




                               CERTIFICATE OF SERVICE

       I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct copy of

the Notice of Settlement in the above-captioned matter, upon the following via CM/ECF system:


Thomas F. Landers, Esq.
Matthew T. Arvizu, Esq.
Solomon Ward Seidenwurm & Smith, LLP
401 B Street, Suite 1200
San Diego, California 92101
Telephone: 619-231-0303
tlanders@swsslaw.com
marvizu@swsslaw.com
Attorneys for Defendant


Dated: March 6, 2020                By: /s/ Amy L. Bennecoff Ginsburg
                                            Amy L. Bennecoff Ginsburg, Esq.
                                            Kimmel & Silverman, P.C.
                                            30 E. Butler Avenue
                                            Ambler, PA 19002
                                            Tel: 215-540-8888
                                            Fax: 215-540-8817
                                            aginsburg@creditlaw.com
